                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 1 of 26 Page ID #:131




                                  1       PETER D. LEPISCOPO, ESQ. C.S.B. #139583
                                            plepiscopo@att.net
                                  2
                                          LEPISCOPO & ASSOCIATES LAW FIRM
                                  3       695 Town Center Drive, 7TH Floor
                                  4
                                          Costa Mesa, California 92626
                                          Telephone: (949) 878-9418
                                  5       Facsimile: (619) 330-2991
                                  6
                                          Attorneys for Defendant, JAWAD NESHEIWAT
                                  7

                                  8

                                  9                           UNITED STATES DISTRICT COURT
                                  10
                                          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION (SANTA ANA)
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                          ERICA REINERS, individually and on )         Case No. 2:20-cv-06587-JVS-ADS
                                          behalf of all others similarly situated, )
                                  13                                               )   MEMORANDUM OF POINTS AND
                                  14
                                                Plaintiff,                         )   AUTHORITIES IN SUPPPORT OF
                                                                                   )   DEFENDANT JAWAD
                                  15            v.                                 )   NESHEIWAT’S MOTION TO
                                  16
                                                                                   )   DISMISS, OR, IN THE
                                          CHOU TEAM REALTY LLC, et al., )              ALTERNATIVE, TO STRIKE THE
                                  17                                               )   FIRST CAUSE OF ACTION
                                  18
                                                Defendants.                        )
                                                                                   )   [F.R.Civ.P. Rules 12(b), 12(f), 19, & 23;
                                  19                                               )   15 U.S.C. § 1681p(1); 28 U.S.C. §§
                                  20
                                                                                   )   1367, et seq.; L.R. 7-3]
                                                                                   )
                                  21                                               )   * This motion is made following the
                                  22
                                                                                   )     conference of counsel pursuant to L.R.
                                                                                   )     7-3, which took place on 9/23/20.
                                  23                                               )
                                  24                                               )          DATE: January 11, 2021
                                                                                   )          TIME: 1:30 p.m.
                                  25                                               )   COURTROOM: 10-C
                                  26                                               )   JUDGE: HON. JAMES V. SELNA
                                                                                   )   TRIAL DATE: None Set
                                  27

                                  28

                                          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPPORT OF MOTION TO DISMISS, OR, IN
                                                    THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 2 of 26 Page ID #:132




                                  1                                        TABLE OF CONTENTS
                                  2
                                                                                                                                         PAGE
                                  3

                                  4
                                          I.     INTRODUCTION......................……….……………………………………1
                                  5

                                  6
                                          II.    BACKGROUND...............................................................................………..2
                                  7

                                  8
                                          III.   ARGUMENT......................................………………………………………5
                                  9

                                  10
                                                 A.     THIS ACTION SHOULD BE DISMISSED BASED ON
                                                        THE PRIOR PENDING ACTION DOCTRINE...................…………………..6
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                                 B.     PURSUANT TO THE PRINCIPLES OF COLLATERAL
                                                        ESTOPPEL AND RES JUDICATA THIS ACTION SHOULD
                                  13                    BE DISMISSED UNDER RULE 12(b)(1)....................…………………….9
                                  14
                                                 C.     THIS ACTION SHOULD BE DISMISSED PURSUANT TO
                                  15                    RULE 12(b)(6) BECAUSE PLAINTIFF HAS FAILED
                                  16
                                                        TO ALLEGE A CLASS ACTION CLAIM...........………………………….13

                                  17             D.     THE COURT SHOULD STRIKE THE FIRST CAUSE OF
                                  18                    ACTION AND THEN DISMISS THE SECOND CAUSE
                                                        OF ACTION FOR WANT OF FEDERAL JURISDICTION........……………..19
                                  19

                                  20
                                          IV.    CONCLUSION……………………………………….……………………20
                                  21

                                  22
                                          CERTIFICATE OF SERVICE
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPPORT OF MOTION TO DISMISS, OR, IN
                                                     THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                                            i
                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 3 of 26 Page ID #:133




                                  1                                          TABLE OF AUTHORITIES
                                  2
                                          CASES:                                                                                                    PAGE
                                  3

                                  4
                                          Animal Legal Def. Fund v. U.S. Food & Drug Admin.,
                                               836 F.3d 987 (9th Cir. 2016)...........…………………………………………6
                                  5

                                  6
                                          Ashcroft v. Iqbal,
                                               556 U.S. 662 (2009)......................................................................................14
                                  7

                                  8
                                          Aqua Dots Prods. Liability Litig.,
                                               654 F.3d 748 (7th Cir. 2011)..........................................................................18
                                  9

                                  10
                                          Bell Atl. Corp. v. Twombly,
                                                550 U.S. 544 (2007)................................................................................13, 14
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                          Church of Scientology of Cal. v. U.S. Dep’t of Army,
                                               611 F.2d 738 (9th Cir. 1979)..……………………………………………..6, 9
                                  13

                                  14
                                          Cooper v. Federal Reserve Bank of Richmond,
                                               467 U.S. 867 (1984)................................................................................12, 13
                                  15

                                  16
                                          Davoll v. Webb,
                                               160 F.R.D. 142 (D. Co. 1995).......................................................................15
                                  17

                                  18      Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc.,
                                                528 U.S. 167 (2000).........………………………………………………….11
                                  19

                                  20      Gen. Tel. Co. of Sw. v. Falcon,
                                                457 U.S. 147 (1982)......................................................................................19
                                  21

                                  22      Giles v. Cmty. Educ. Ctrs., Inc.,
                                                2016 U.S. Dist. LEXIS 193359 (C.D. Cal. Aug. 8, 2016)............................19
                                  23

                                  24      GTE Cal., Inc. v. FCC,
                                               39 F.3d 940 (9th Cir. 1994).......……………………………………………11
                                  25

                                  26      Hayes v. Wal-Mart Stores, Inc.,
                                               725 F.3d 349 (3rd Cir. 2013).................................…………………………15
                                  27

                                  28
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPPORT OF MOTION TO DISMISS, OR, IN
                                                     THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                                                 ii
                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 4 of 26 Page ID #:134




                                  1       Intersearch Worldwide, Ltd. v. Intersearch Grp., Inc.,
                                                 544 F. Supp. 2d 949 (N.D. Cal. 2008)..........………………………………..8
                                  2

                                  3       Kamm v. California City Development Co.,
                                  4
                                              509 F.2d 205 (9th Cir. 1975)...................................................................16, 17

                                  5       Kingman Reef Atoll Invs., L.L.C. v. United States,
                                  6
                                               541 F.3d 1189 (9th Cir. 2008)......………………………………………….10

                                  7       Kohn Law Grp., Inc. v. Auto Parts Mfg. Miss., Inc.,
                                  8
                                               787 F.3d 1237 (9th Cir. 2015).....………………………………………….6, 7

                                  9       Kokkonen v. Guardian Life Ins. Co. of Am.,
                                  10
                                               511 U.S. 375 (1994)..........…………………………………………………10

                                  11      Lujan v. Defenders of Wildlife,
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                                504 U.S. 555 (1992).............................…………………………………….11

                                  13      Marcus v. BMW of N. Am., LLC,
                                  14
                                               687 F.3d 583 (3rd Cir. 2012)..........…………………………………………15

                                  15      Murphy v. DirecTV, Inc.,
                                  16
                                               2011 U.S. Dist. LEXIS 87627 (C.D. Cal. Feb. 11, 2011).............................19

                                  17      Nelson v. NASA,
                                  18            530 F.3d 865 (9th Cir. 2008)...................…………………………………..11

                                  19      Pacesetter Systems v. Medronic, Inc.,
                                  20           678 F.2d 93 (9th Cir. 1982)…….……………………………………….6, 7, 9

                                  21      Safe Air for Everyone v. Meyer,
                                  22            373 F.3d 1035 (9th Cir. 2004)....……………………………………………10

                                  23      Simer v. Rios,
                                  24            661 F.2d 665 (7th Cir. 1981).........…………………………………………15
                                  25      Sanders v. Apple Inc.,
                                  26           672 F. Supp. 2d 978, 990 (N.D. Cal. 2009)..................................................19
                                  27

                                  28
                                          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPPORT OF MOTION TO DISMISS, OR, IN
                                                    THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                                             iii
                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 5 of 26 Page ID #:135




                                  1       Steel Co. v. Citizens for a Better Env’t,
                                                 523 U.S. 83 (1998).............………………………………………………….9
                                  2

                                  3       Warren v. Fox Family Worldwide, Inc.,
                                  4
                                               328 F.3d 1136 (9th Cir. 2003)...........……………………………………….10

                                  5       Young v. Nationwide Mut. Ins. Co.,
                                  6
                                               693 F.3d 532 (6th Cir. 2012)..........…………………………………………15

                                  7       CONSTITUTIONS:
                                  8
                                          U.S. CONST. ART. III............................………………………………………..11, 12
                                  9

                                  10
                                          STATUTES, CODES, AND RULES:

                                  11      15 U.S.C. § 1681p(1)............................…………………………………………….2
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                          28 U.S.C. § 1332(d).................................................................................................13
                                  13

                                  14
                                          28 U.S.C. §§ 1367...........................................………..................................2, 18, 20

                                  15      California Business & Professions Code § 17200................................…………….3
                                  16
                                          Federal Rules of Civil Procedure Rule 12(b)(1)...….………………2, 10, 11, 13, 20
                                  17

                                  18      Federal Rules of Civil Procedure Rule 12(b)(6)..…….…….………………2, 13, 14

                                  19      Federal Rules of Civil Procedure Rule 12(f)........……...………………………2, 20
                                  20
                                          Federal Rules of Civil Procedure Rule 19....………………...…………………2, 18
                                  21

                                  22      Federal Rules of Civil Procedure Rule 23..………………...………………2, 16, 18

                                  23      Federal Rule of Evidence 201(b).....…………………………………………..11, 14
                                  24
                                          Local Rule 7-3.................................………………………………………………..2
                                  25

                                  26

                                  27

                                  28
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPPORT OF MOTION TO DISMISS, OR, IN
                                                     THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                                                   iv
                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 6 of 26 Page ID #:136




                                  1                                              I.
                                                                           INTRODUCTION
                                  2

                                  3             Defendant Jawad Nesheiwat (“Nesheiwat”) submits this memorandum of law
                                  4
                                          in support of his motion to dismiss, or, alternatively, strike the first cause of action
                                  5

                                  6
                                          of the Plaintiff’s complaint1 (“Complaint” or “Compl.”). Although presented in

                                  7       summary form here, the instant action (“Action”) should be dismissed for the
                                  8
                                          following reasons. First, this Action should be dismissed based on the prior pending
                                  9

                                  10
                                          action doctrine. The prior action was filed by a federal agency, the Consumer

                                  11      Financial Protection Bureau (“Bureau”), on January 9, 2020 and is currently pending
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                          in this Court and assigned to the Honorable Stanley Blumenfeld, Jr. (previously
                                  13

                                  14
                                          assigned to Judge James V. Selna, see ECF No. 149), United States District Judge,

                                  15      which is styled: Bureau of Consumer Financial Protection v. Chou Team Realty
                                  16
                                          LLC, et al., Case No. 8:20-cv-00043-SB-ADS (“Prior Action”).2 This Action was
                                  17

                                  18      filed over 6-months later on July 23, 2020 (ECF No. 1).

                                  19

                                  20
                                           1
                                                  Pursuant to Section J of the Court’s 7/29/20 Initial Order Following Filing
                                                  of Complaint Assigned to Judge Selna (ECF No. 27, p. 6, ll. 25-26),
                                  21
                                                  Defendant has attached a copy of the Complaint to this Memorandum as
                                  22              Exhibit 1, incorporated herein by this reference, as though fully set forth
                                                  herein. (Lepiscopo Decl. ¶4; Request for Judicial Notice (“RJN”).)
                                  23
                                           2
                                  24              The most recent version pleading in the Prior Action is the Second Amended
                                                  Complaint (“SAC”), a copy of which is attach to this Memorandum as
                                  25
                                                  Exhibit 2, incorporated herein by this reference, as though fully set forth
                                  26              herein. (Lepiscopo Decl. ¶5; RJN.)
                                  27

                                  28
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS, OR, IN
                                                    THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                              1
                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 7 of 26 Page ID #:137




                                  1             Second, pursuant to the principles of collateral estoppel and res judicata this
                                  2
                                          action should be dismissed under Rule 12(b)(1).
                                  3

                                  4
                                                Third, this action should be dismissed pursuant to Rule 12(b)(6) because

                                  5       plaintiff has failed to allege a class action claim.
                                  6
                                                Finally, the court should strike the first cause of action and then dismiss the
                                  7

                                  8
                                          second cause of action for want of federal jurisdiction.

                                  9             Pursuant to Rules 12(b), 12(f), 19, & 23 of the Federal Rules of Civil
                                  10
                                          Procedure3 (“F.R.Civ.P.”), 15 U.S.C. § 1681p(1), 28 U.S.C. § 1367, and Local Rule
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                          7-3, Nesheiwat respectfully requests the Court to issue an order dismissing the

                                  13      complaint, or, in the alternative, striking the first cause of action in the complaint
                                  14
                                          and then dismissing the remaining state action for want of federal subject matter
                                  15

                                  16
                                          jurisdiction pursuant to Rule 12(b)(1) and 28 U.S.C. § 1367.

                                  17                                             II.
                                  18                                         BACKGROUND

                                  19            In the Prior Action, the Bureau filed its initial Complaint on January 9, 2020.
                                  20
                                          It filed its first amended complaint on July 10, 2020 and its second amended
                                  21

                                  22      complaint (“SAC”) on August 26, 2020. See Prior Action ECF Nos. 1, 117, & 141.

                                  23

                                  24

                                  25

                                  26       3
                                                  Hereinafter all references to “Rule” or “Rules” shall refer to the Federal
                                                  Rules of Civil Procedure.
                                  27

                                  28
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS, OR, IN
                                                    THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                              2
                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 8 of 26 Page ID #:138




                                  1             The SAC alleges that various Student Loan Debt Relief Companies violated
                                  2
                                          the Fair Credit Reporting Act (“FCRA” or “Act”), the Telemarketing Sales Rule
                                  3

                                  4
                                          (“TSR”), and Consumer Financial Protection Act (“CFPA”) in connection with the

                                  5       marketing and selling of student loan debt relief services. See generally Prior Action
                                  6
                                          ECF Nos. 1, ¶ 8, 117, ¶ 8, & 141, ¶ 8.
                                  7

                                  8
                                                The Complaint in this Action alleges two causes of action against defendants,

                                  9       including Nesheiwat, in the form of class actions under the same federal statute
                                  10
                                          alleged in the Prior Action: First Cause of Action (federal law): Violation of the
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                          FCRA (ECF 1, ¶¶ 1, 76-87); and Second Cause of Action (state law): Violation of

                                  13      California Unfair Competition Law, California Business & Professions Code (“B&P
                                  14
                                          Code”) §§ 17200, et seq. (“UCL”) (ECF 1, ¶¶ 1, 88-93).
                                  15

                                  16
                                                The SAC in the Prior Action and the Complaint in this Action present the

                                  17      same allegations to support their respective federal claims that defendants violated
                                  18
                                          the FCRA, and the defendants in this Action are also defendants in the Prior Action.
                                  19

                                  20      Specifically, Chou Team Realty, LLC doing business as Monster Loans (“Monster

                                  21      Loans”), Lend Tech Loans, Inc. (“Lend Tech”), Sean Cowell, Thomas Chou, Mikael
                                  22
                                          Van Loon, Mr. Nesheiwat, and Eduardo Martinez (collectively (“Defendants”) are
                                  23

                                  24      also defendants in the Prior Action. See this Action ECF No. 1, ¶¶ 1, 9-15; and Prior
                                  25      Action ECF Nos. 1, 117, & 141, ¶¶ 10, 14, 39, 49, & 151. The following is a
                                  26

                                  27

                                  28
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS, OR, IN
                                                    THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                              3
                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 9 of 26 Page ID #:139




                                  1       summary of the allegations from the Complaint and the SAC, which are the same in
                                  2
                                          both actions and relevant to the instant motion.
                                  3

                                  4
                                                Between December 2015 and May 2017, Monster Loans unlawfully obtained

                                  5       consumer reports from the consumer-reporting agency Experian. Monster Loans
                                  6
                                          provided the reports to other companies, including Lend Tech, that used the reports
                                  7

                                  8
                                          to market debt-relief services to consumers with student loans. See SAC ECF No.

                                  9       141, ¶ 57 and Complaint ECF No. 1, ¶ 22 & 52.
                                  10
                                                Instead of extending such offers as represented, it is alleged that Defendants
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                          obtained the reports for the purpose of soliciting consumers to purchase a “fee based

                                  13      application assistance” service through a web of student loan consolidation entities.
                                  14
                                          In doing so, it is alleged that Defendants unlawfully distributed consumer reports, or
                                  15

                                  16
                                          consumer report information, to student loan consolidation entities. See SAC ECF

                                  17      No. 141, ¶¶ 57 & 59 and Complaint ECF No. 1, ¶¶ 22 & 52.
                                  18
                                                All of the foregoing allegedly requires imposition of damages and statutory
                                  19

                                  20      penalties against Defendant in an amount of at least $5,000,000 and perhaps

                                  21      exceeding $15,000,000 for willful violation FCRA. See SAC ECF No. 141, ¶ 111
                                  22
                                          and Prayer ¶¶ (e) & (f); and Complaint ECF No. 1, ¶ 16 and Prayer ¶ (F).
                                  23

                                  24            On May 14, 2020, the Court in the Prior Action entered final judgment (“Prior
                                  25      Action Judgment”) against defendants herein Monster Loans, Thomas Chou, and
                                  26

                                  27

                                  28
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS, OR, IN
                                                    THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                              4
                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 10 of 26 Page ID
                                                                         #:140



                                  1    Sean Cowell, which resolved the Bureau’s claims against them. See Prior Action
                                  2
                                       ECF No. 90.4
                                  3

                                  4
                                             Finally, on July 28, 2020 Judge Selna signed an order5 (“Transfer Order”)

                                  5    transferring this Action from the Honorable Virginia A. Phillips, the district judge
                                  6
                                       originally assigned, to himself on the grounds that this Action and the Prior Action:
                                  7

                                  8
                                                   “A. Arise from the same or closely related transactions,
                                             happenings, or events; [and]
                                  9                B.     Call for determination of the same or substantially related
                                  10
                                             or similar questions of law and fact.”

                                  11   See this Action ECF Nos. 12 & 25.
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                                                             III.
                                  13                                      ARGUMENT
                                  14
                                             For the following reasons, Mr. Nesheiwat respectfully requests the Court to
                                  15

                                  16
                                       dismiss the entire complaint or, in the alternative, strike the federal cause of action

                                  17   in the Complaint (1st Cause of Action) and then dismiss the remaining state cause
                                  18
                                       (2nd Cause of Action) because the Court would no longer have subject matter
                                  19

                                  20   jurisdiction.

                                  21
                                         4
                                  22           A copy of the Prior Action Judgment is attached to this Memorandum as
                                               Exhibit 3, incorporated herein by this reference, as though fully set forth
                                  23
                                               herein. (Lepiscopo Decl. ¶5; RJN.)
                                  24
                                         5
                                               A copy of the Transfer Order is attached to this Memorandum as Exhibit 4,
                                  25
                                               incorporated herein by this reference, as though fully set forth herein.
                                  26           (Lepiscopo Decl. ¶5; RJN.)
                                  27

                                  28
                                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS, OR, IN
                                                  THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                            5
                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 11 of 26 Page ID
                                                                         #:141



                                  1    A.    THIS ACTION SHOULD BE DISMISSED BASED ON THE PRIOR PENDING
                                             ACTION DOCTRINE
                                  2

                                  3          As an initial matter, this Action and the Prior Action arise from the same or
                                  4
                                       closely related transactions and involve the same or substantially related or similar
                                  5

                                  6
                                       questions of law and fact. See this Action ECF No. 25.

                                  7          Generally, this Court should decline to exercise jurisdiction in this Action,
                                  8
                                       and, therefore, should dismiss the Complaint because the federal claims and
                                  9

                                  10
                                       Defendants in this Action are the same as those in the Prior Action. See e.g.

                                  11   Pacesetter Systems v. Medronic, Inc., 678 F.2d 93, 95 (9th Cir. 1982) (“Pacesetter”):
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                             “Normally sound judicial administration would indicate that when two
                                  13         identical actions are filed in courts of concurrent jurisdiction, the court
                                  14
                                             which first acquired jurisdiction should try the lawsuit and no purpose
                                             would be served by proceeding with a second action.”
                                  15

                                  16
                                             The principle at work here is designed “to avoid placing an unnecessary

                                  17   burden on the federal judiciary, and to avoid the embarrassment of conflicting
                                  18
                                       judgments,” and it “should not be disregarded lightly.” Church of Scientology of Cal.
                                  19

                                  20   v. U.S. Dep’t of Army, 611 F.2d 738, 750 (9th Cir. 1979), rev’d on other grounds by

                                  21   Animal Legal Def. Fund v. U.S. Food & Drug Admin., 836 F.3d 987 (9th Cir. 2016).
                                  22
                                             Procedurally, district courts consider three factors in determining whether the
                                  23

                                  24   first-to-file rule applies: (1) the chronology of the actions; (2) the similarity of the
                                  25   parties; and (3) the similarity of the issues. See Kohn Law Grp., Inc. v. Auto Parts
                                  26
                                       Mfg. Miss., Inc., 787 F.3d 1237, 1240 (9th Cir. 2015) (“Kohn Law”). All three factors
                                  27

                                  28
                                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS, OR, IN
                                                  THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                            6
                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 12 of 26 Page ID
                                                                         #:142



                                  1    weigh decisively in favor of applying the first-to-file rule here. First, filing of the
                                  2
                                       Prior Action antedates this Action by over six months.
                                  3

                                  4
                                             Second, the similarity of the parties, weighs just as heavily in favor of

                                  5    applying the first-to-file rule. The defendants in both cases are the same: Monster
                                  6
                                       Loans, Lend Tech, Sean Cowell, Thomas Chou, Mikael Van Loon, Mr. Nesheiwat,
                                  7

                                  8
                                       and Eduardo Martinez. See Exhs. 1 & 2; this Action ECF No. 1, ¶¶ 1, 9-15; and Prior

                                  9    Action ECF Nos. 1, 117, & 141, ¶¶ 10, 14, 39, 49, & 151.
                                  10
                                             Finally, third factor, similarity of the issues, also weighs heavily in favor of
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                       applying the first-to-file rule. This Action and the Prior Action raise issues that are

                                  13   not just similar, but identical. In both cases, Plaintiff brings the same claims (for
                                  14
                                       willful violations FCRA), against the same defendants, based on the same facts, and
                                  15

                                  16
                                       seek the same relief. This exceeds what the test requires. See, e.g., Kohn Law supra,

                                  17   787 F.3d at 1240-41 (for first-to-file rule to apply, actions “need not be identical,
                                  18
                                       only substantially similar”).
                                  19

                                  20         As the foregoing proves and demonstrates, in sum, all three factors weigh

                                  21   heavily in favor of applying the first-to-file rule. Accordingly, this Action should be
                                  22
                                       dismissed under the first-to-file rule because it will both conserve judicial resources
                                  23

                                  24   and reduce the likelihood of inconsistent rulings. See Pacesetter, supra, 678 F.2d
                                  25   at 96 (affirming dismissal of second-filed case involving identical parties and issues,
                                  26

                                  27

                                  28
                                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS, OR, IN
                                                  THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                            7
                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 13 of 26 Page ID
                                                                         #:143



                                  1    and explaining that “the goal of judicial efficiency would not have been served by
                                  2
                                       accepting jurisdiction”).
                                  3

                                  4
                                             In determining whether to dismiss, this Court should consider the relative pace

                                  5    of the two cases. See e.g. Intersearch Worldwide, Ltd. v. Intersearch Grp., Inc., 544
                                  6
                                       F. Supp. 2d 949, 963 (N.D. Cal. 2008) (explaining that the first-to-file rule should
                                  7

                                  8
                                       be applied if the earlier filed case has “a more developed case file”). So, if the first-

                                  9    filed action is “more developed” procedurally, then dismissal is appropriate. Id. In
                                  10
                                       the Prior Case, judgments have been entered against several of the same defendants
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                       in this Action: Monster Loans, Thomas Chou, and Sean Cowell. See Exh. 3; Prior

                                  13   Action ECF No. 90. Further, in the Prior Action there have been numerous motions
                                  14
                                       to dismiss decided, the Bureau has already filed its second amended complaint, and
                                  15

                                  16
                                       discovery is well under way, including depositions. Finally, on May 6, 2020, Judge

                                  17   Selna issued an order6 (“Scheduling Order”) setting the trial date and all other
                                  18
                                       litigation dates in the Prior Action:
                                  19

                                  20             •   Jury Trial July 13, 2021 at 8:30 a.m.
                                                 •   Final PreTrial Conference June 28, 2021 at 11:00 a.m.
                                  21
                                                 •   File PreTrial Documents not later than June 21, 2021
                                  22             •   File motions in limine not later than May 31, 2021
                                  23
                                                 •   Discovery Cut-off March 29, 2021
                                                 •   Expert Discovery Cut-off February 15, 2021
                                  24
                                         6
                                               A copy of the Scheduling Order is attached to this Memorandum as Exhibit
                                  25
                                               5, incorporated herein by this reference, as though fully set forth herein.
                                  26           (Lepiscopo Decl. ¶5.)
                                  27

                                  28
                                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS, OR, IN
                                                  THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                            8
                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 14 of 26 Page ID
                                                                         #:144



                                  1              •    Initial disclosure of Experts not later than December 14, 2020
                                  2
                                                 •    Rebuttal disclosure of Experts not later than January 18, 2021
                                                 •    Law and Motion Cut-off May 24, 2021 at 1:30 p.m.
                                  3
                                                 •    Motions to be filed and served not later than April 26, 2021
                                  4              •    Last Day to Amend Pleadings or Add Parties July 31, 2020
                                  5
                                       See Prior Action ECF No. 83.
                                  6
                                             The bottom line is that permitting Plaintiff to use this Court to relitigate the
                                  7

                                  8    same claims in this Action that are currently litigating in the Prior Action would
                                  9
                                       squander judicial resources and risk inconsistent rulings. Dismissal is the appropriate
                                  10
                                       outcome. See Pacesetter, 678 F.2d at 95-96 (affirming dismissal under first-to-file
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12   rule and explaining that “permitting multiple litigation of these identical claims
                                  13
                                       could serve no purpose of judicial administration,” and would raise a “clear” “risk
                                  14
                                       of conflicting determinations”); see also Church of Scientology, 611 F.2d at 750
                                  15

                                  16   (explaining that the purpose of the first-to-file rule is to “avoid the embarrassment
                                  17
                                       of conflicting judgments”) (citation omitted).
                                  18
                                             Based on the foregoing arguments and authorities, the Court should dismiss
                                  19

                                  20   this Action.
                                  21
                                       B.    PURSUANT TO THE PRINCIPLES OF COLLATERAL ESTOPPEL AND RES
                                  22         JUDICATA THIS ACTION SHOULD BE DISMISSED UNDER RULE 12(b)(1)
                                  23
                                             As an initial matter, it is important to note that federal courts are courts of
                                  24

                                  25
                                       limited jurisdiction and may hear cases only to the extent expressly provided by

                                  26   statute. See e.g. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94–95 (1998).
                                  27

                                  28
                                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS, OR, IN
                                                  THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                            9
                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 15 of 26 Page ID
                                                                         #:145



                                  1    Thus, in this Action Plaintiff bears the burden of establishing subject matter
                                  2
                                       jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)
                                  3

                                  4
                                       (“Kokkonen”); see also Kingman Reef Atoll Invs., L.L.C. v. United States, 541 F.3d

                                  5    1189, 1197 (9th Cir. 2008).
                                  6
                                             Dismissal is proper when a plaintiff fails to properly plead subject matter
                                  7

                                  8
                                       jurisdiction in the complaint. See Rule 12(b)(1). A “jurisdictional attack may be

                                  9    facial or factual.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir.
                                  10
                                       2004) (“Safe Air”). If the challenge is based solely upon the allegations in the
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                       complaint (a “facial attack”), the court generally presumes the allegations in the

                                  13   complaint are true. Id.; Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139
                                  14
                                       (9th Cir. 2003) (“Warren”).
                                  15

                                  16
                                             On the other hand, if, instead, the challenge disputes the truth of the

                                  17   allegations that would otherwise invoke federal jurisdiction, the challenger has
                                  18
                                       raised a “factual attack,” and the court may review evidence beyond the confines of
                                  19

                                  20   the complaint without assuming the truth of the plaintiff’s allegations. Safe Air,

                                  21   supra, 373 F.3d at 1039. Specifically, a Rule 12(b)(1) motion may be made on the
                                  22
                                       basis that the complaint, together with documents attached to the complaint and any
                                  23

                                  24   judicially noticed facts, fails to establish subject matter jurisdiction. Warren, supra,
                                  25   328 F.3d at 1139.
                                  26

                                  27

                                  28
                                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS, OR, IN
                                                  THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                           10
                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 16 of 26 Page ID
                                                                         #:146



                                  1          In support of this motion, Mr. Nesheiwat proffers evidence outside of the four-
                                  2
                                       corners of the Complaint, but which is submitted pursuant to his concurrently filed
                                  3

                                  4
                                       RJN: Exhibits 1-5 (all of which are documents filed in this Court in this Action and

                                  5    the Prior Action). See Federal Rule of Evidence (“FRE”) 201(b).
                                  6
                                             Pursuant to Article III of the United States Constitution (“Article III”), the
                                  7

                                  8
                                       Court’s jurisdiction over the case “depends on the existence of a ‘case or

                                  9    controversy.’” U.S. CONST. ART. III; GTE Cal., Inc. v. FCC, 39 F.3d 940, 945 (9th
                                  10
                                       Cir. 1994). A “case or controversy” exists only if a plaintiff has standing to bring the
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                       claim. Nelson v. NASA, 530 F.3d 865, 873 (9th Cir. 2008) (“Nelson”), rev’d on other

                                  13   grounds, 562 U.S. 134 (2011). To have standing, “a plaintiff must show (1) it has
                                  14
                                       suffered an ‘injury in fact’ that is (a) concrete and particularized and (b) actual or
                                  15

                                  16
                                       imminent, not conjectural or hypothetical; (2) the injury is fairly traceable to the

                                  17   challenged action of the defendant; and (3) it is likely, as opposed to merely
                                  18
                                       speculative, that their injury will be redressed by a favorable decision.” Friends of
                                  19

                                  20   the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 180–81 (2000); see also

                                  21   Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (“Lujan”); Nelson, supra,
                                  22
                                       530 F.3d at 873.
                                  23

                                  24         In addition to the reasons to dismiss this Action pursuant to the first-to-file
                                  25   rule discussed in Section III.A, supra, this Action may also be dismissed under Rule
                                  26
                                       12(b)(1) for the following reasons. First, there is no “case or controversy” under
                                  27

                                  28
                                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS, OR, IN
                                                  THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                           11
                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 17 of 26 Page ID
                                                                         #:147



                                  1    Article III to invoke this Court’s jurisdiction because the Prior Action Judgment has
                                  2
                                       been entered regarding the same damages sought by Plaintiff in this Action. Thus,
                                  3

                                  4
                                       in this Action Plaintiff will not be able to prove the damages element of her claims.

                                  5          Second, there is no “case or controversy” under Article III to invoke this
                                  6
                                       Court’s jurisdiction    because the principles of collateral estoppel (or issue
                                  7

                                  8
                                       preclusion) and res judicata (or claim preclusion) prevents Plaintiff from relitigating

                                  9    issues or claims relating to damages due to the entry of the Prior Action Judgment.
                                  10
                                       In the Prior Action the Bureau is asserting the rights of the same class of persons as
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                       those alleged in this Action, including Plaintiff. Thus, the principle is the same.

                                  13   Specifically, the U.S. Supreme Court stated in Cooper v. Federal Reserve Bank of
                                  14
                                       Richmond, 467 U.S. 867, 874 (1984) (“Cooper”), “[t]here is of course no dispute
                                  15

                                  16
                                       that under elementary principles of prior adjudication a judgment in a properly

                                  17   entertained class action is binding on class members in any subsequent litigation.”
                                  18
                                       The Prior Action Judgment is predicated upon the same issues, claims, and damages
                                  19

                                  20   under FCRA, as well as the same defendants as in this Action.

                                  21         Third, as to the Prior Action Judgment serving as claim preclusion, the
                                  22
                                       Supreme Court also explained in Cooper that “[a] judgment in favor of the plaintiff
                                  23

                                  24   class extinguishes their claim, which merges into the judgment granting relief[,
                                  25   while] [a] judgment in favor of the defendant extinguishes the claim, barring a
                                  26
                                       subsequent action on that claim.” Id. (emphasis added). With respect to issue
                                  27

                                  28
                                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS, OR, IN
                                                  THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                           12
                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 18 of 26 Page ID
                                                                         #:148



                                  1    preclusion, the Court observed that “[a] judgment in favor of either side is conclusive
                                  2
                                       in a subsequent action between them on any issue actually litigated and determined,
                                  3

                                  4
                                       if its determination was essential to that judgment.” Id. Thus, all the issues litigated

                                  5    under FCRA in the Prior Action are the same as those in this Action, thereby
                                  6
                                       preventing Plaintiff from relitigating those issues this Action. Id.
                                  7

                                  8
                                             Finally, federal courts must give judgments litigated either in the same court

                                  9    or in other federal courts full preclusive effect thereby requiring this Court to give
                                  10
                                       the Prior Action Judgment its full effect in this Action over issues and claims. Id. at
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                       872-874.

                                  13         As the foregoing proves and demonstrates, there is no “case or controversy”
                                  14
                                       under Article III and, therefore, this Court does not have subject matter jurisdiction
                                  15

                                  16
                                       requiring dismissal of this Action. Rule 12(b)(1).

                                  17   C.    THIS ACTION SHOULD BE DISMISSED PURSUANT TO RULE 12(b)(6)
                                  18         BECAUSE PLAINTIFF HAS FAILED TO ALLEGE A CLASS ACTION CLAIM

                                  19         Pursuant to Rule 12(b)(6), Mr. Nesheiwat may move to dismiss for failure to
                                  20
                                       state a claim upon which relief can be granted. In this Action, Plaintiff must state
                                  21

                                  22   “enough facts to state a claim to relief that is plausible on its face” in order to

                                  23   properly plead a class action under Rule 23 and under the Class
                                  24
                                       Action Fairness Act, 28 U.S.C. § 1332(d), et seq. (“CAFA”). See e.g. Bell Atl. Corp.
                                  25

                                  26   v. Twombly, 550 U.S. 544, 570 (2007) (“Twombly”). A claim has “facial plausibility”
                                  27   if the plaintiff pleads facts that “allow[] the court to draw the reasonable inference
                                  28
                                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS, OR, IN
                                                  THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                           13
                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 19 of 26 Page ID
                                                                         #:149



                                  1    that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.
                                  2
                                       662, 678 (2009) (“Ashcroft”).
                                  3

                                  4
                                             In resolving a 12(b)(6) motion under Twombly, the Court must follow a two-

                                  5    pronged approach. First, the Court must accept all well-pleaded factual allegations
                                  6
                                       as true, but scant “recitals of the elements of a cause of action, supported by mere
                                  7

                                  8
                                       conclusory statements, do not suffice.” Ashcroft, supra, 556 U.S. at 678.

                                  9          Second, the Court is not required to “‘accept as true a legal conclusion
                                  10
                                       couched as a factual allegation.’” Id. at 678-80 (quoting Twombly, 550 U.S. at 555).
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                             Third, and as mentioned in Section III.B, supra, pursuant to FRE Rule 201,

                                  13   this Court may consider matters to which judicial notice may be taken when
                                  14
                                       considering a Rule 12(b)(6) motion to dismiss (in this Action, Exhibits 1-5; RJN).
                                  15

                                  16
                                             Finally, assuming the veracity of well-pleaded factual allegations, the Court

                                  17   must “determine whether they plausibly give rise to an entitlement to relief.” Id. at
                                  18
                                       679. This determination is context-specific, requiring the Court to draw on its
                                  19

                                  20   experience and common sense, but there is no plausibility “where the well-pleaded

                                  21   facts do not permit the court to infer more than the mere possibility of misconduct.”
                                  22
                                       Id.
                                  23

                                  24         Applying the foregoing principles and once the Court takes judicial notice of
                                  25   the Prior Action and the Prior Action Judgment, the class action must fail.
                                  26

                                  27

                                  28
                                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS, OR, IN
                                                  THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                           14
                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 20 of 26 Page ID
                                                                         #:150



                                  1          First, Plaintiff will not be able to certify the class in this action because she
                                  2
                                       has failed to allege an adequate class definition, a necessary element. The class
                                  3

                                  4
                                       definition must be precise and unambiguous. See e.g. Davoll v. Webb, 160 F.R.D.

                                  5    142, 144 (D. Co. 1995) (“Plaintiffs must first adequately define the class . . .
                                  6
                                       [b]ecause Plaintiffs’ definition of the proposed class is untenable, class certification
                                  7

                                  8
                                       is inappropriate in the instant case.”). Here, Plaintiff’s proposed class definition

                                  9    involving “the purported permissible purpose for obtaining and using the consumer
                                  10
                                       report was the same as the purported permissible purposed that was claimed to
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                       obtain Plaintiff’s consumer report” is not only untenable, but utterly unintelligible

                                  13   (Compl. ¶ 67). See Marcus v. BMW of N. Am., LLC, 687 F.3d 583, 591-92 (3rd Cir.
                                  14
                                       2012); Young v. Nationwide Mut. Ins. Co., 693 F.3d 532, 537-38 (6th Cir. 2012).
                                  15

                                  16
                                             Plaintiff’s proposed class definition is further untenable and too indefinite to

                                  17   survive the pleadings stage because it expressly depends on a particular and peculiar
                                  18
                                       state of mind. Simer v. Rios, 661 F.2d 665, 669 (7th Cir. 1981) (“Courts have
                                  19

                                  20   recognized the difficulty of identifying class members whose membership in the

                                  21   class depends on each individual’s state of mind.”); Hayes v. Wal-Mart Stores, Inc.,
                                  22
                                       725 F.3d 349, 356 (3rd Cir. 2013) (“ascertainability entails two important elements.
                                  23

                                  24   First, the class must be defined with reference to objective criteria. Second, there
                                  25   must be a reliable and administratively feasible mechanism for determining whether
                                  26
                                       putative class member falls within the class definition.”). Here, the proposed class
                                  27

                                  28
                                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS, OR, IN
                                                  THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                           15
                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 21 of 26 Page ID
                                                                         #:151



                                  1    definition involving the “purported permissible purpose for obtaining and using the
                                  2
                                       consumer report was the same as the purported permissible purpose that was
                                  3

                                  4
                                       claimed to obtain Plaintiff’s consumer report” is not objective, but entirely

                                  5    subjective (Compl. ¶ 67). Plaintiff’s proposed class definition does not allow for an
                                  6
                                       administratively feasible means to determine who is a member of the class, as the
                                  7

                                  8
                                       proposed class definition leaves this Court and class members guessing as to who

                                  9    falls within the class definition.
                                  10
                                             Second, Plaintiff will not be able to certify the class in this Action because it
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                       is obvious that superiority of the class action device is lacking. Rule 23 lists four

                                  13   factors relevant to the determination of whether a class action is superior. See Rule
                                  14
                                       23(b)(3). One pertinent factor is the “extent and nature of any litigation concerning
                                  15

                                  16
                                       the controversy already begun by or against class members.” Rule 23(b)(3)(B); see,

                                  17   e.g., Kamm v. California City Development Co., 509 F.2d 205, 212 (9th Cir. 1975)
                                  18
                                       (“Kamm”) (affirming dismissal of class action and striking class allegations where
                                  19

                                  20   superiority lacking because of underlying administrative enforcement action

                                  21   involving the same parties and claims). Here, as noted above, the Prior Action
                                  22
                                       Judgment is predicated upon the same issues, claims, and damages under FCRA, as
                                  23

                                  24   well as the same defendants as in this Action. Thus there exists no legitimate reason
                                  25   based on the Prior Action to continue this Action as a class action because it is
                                  26
                                       demonstrably not the superior method.
                                  27

                                  28
                                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS, OR, IN
                                                  THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                           16
                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 22 of 26 Page ID
                                                                         #:152



                                  1          Kamm is particularly instructive, and its holding is binding on this Court.
                                  2
                                       Kamm, supra, 509 F.2d 205, 206-213. In Kamm, the plaintiffs sought to bring a class
                                  3

                                  4
                                       action. The plaintiffs alleged that the defendants defrauded investors in a desert land

                                  5    scheme. Id. The defendants sought dismissal of the class claims on the grounds that
                                  6
                                       it was not the superior method for resolving the controversy because of an earlier
                                  7

                                  8
                                       action commenced by the Attorney General and the Real Estate Commissioner of

                                  9    California that resulted in a settlement involving the same claims and parties. Id. The
                                  10
                                       court granted the defendants’ motion to dismiss the plaintiffs’ class action and strike
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                       the class allegations, which the plaintiffs appealed. However, because the court

                                  13   concluded that the earlier action involved the same fraudulent conduct and both
                                  14
                                       sought relief for those injured, the Kamm court affirmed the dismissal of the class
                                  15

                                  16
                                       claims for lack of superiority. Id.

                                  17         This Court should not hesitate to dismiss and strike the class claims in the
                                  18
                                       Present Action for the same reason the Ninth Circuit chose to dismiss and strike the
                                  19

                                  20   class claims in Kamm: lack of superiority. The fact of and scope of the Prior Action

                                  21   fully encompasses the Present Action, showing indisputably that superiority of the
                                  22
                                       class action device in this instance is lacking. Accordingly, this Court should follow
                                  23

                                  24   the Ninth Circuit in Kamm and dismiss Plaintiffs’ class claims for lack of superiority,
                                  25   among the other legal reasons identified herein.
                                  26

                                  27

                                  28
                                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS, OR, IN
                                                  THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                           17
                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 23 of 26 Page ID
                                                                         #:153



                                  1          Third, Plaintiff will not be able to certify the class in this Action because she
                                  2
                                       will not be able to establish adequacy, a necessary element, as the action as pled by
                                  3

                                  4
                                       Plaintiff duplicates claims and remedies that are already available to Plaintiff and

                                  5    other class members in the Prior Action. Those interests are currently protected and
                                  6
                                       prosecuted by the Bureau, a federal agency. See Rule 23(a)(4); In re: Aqua Dots
                                  7

                                  8
                                       Prods. Liability Litig., 654 F.3d 748, 752 (7th Cir. 2011).

                                  9          Fourth, Plaintiff will not be able to certify the proposed class in this Action
                                  10
                                       because she cannot eliminate the risk of inconsistent or varying adjudications
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                       presented by the Pending Action. See Rule 23(b)(1)(A).

                                  13         Fifth, Plaintiff will not be able to certify the proposed class in this action
                                  14
                                       because she cannot eliminate the risk of adjudications of unrepresented members
                                  15

                                  16
                                       presented by the Pending Action. See Rule 23(b)(1)(B).

                                  17         Sixth, once the court strikes the First Cause of Action (class action) the court
                                  18
                                       will no longer have subject matter jurisdiction over this Action, requiring dismissal
                                  19

                                  20   of the Second Cause of Action alleged under California law. See Rule 12(b)(1) and

                                  21   28 U.S.C. §§ 1367.
                                  22
                                             Finally, the Complaint is deficient for lack of inclusion of all necessary
                                  23

                                  24   parties, the absence of which the court cannot afford complete relief. See Rule 19.
                                  25   Plaintiff alleges that the “student loan consolidation entities” (“SL Entities”) harmed
                                  26
                                       Plaintiff and the other class members. See Compl. ¶¶ 6, 25, 52, 53, & 56. The SL
                                  27

                                  28
                                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS, OR, IN
                                                  THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                           18
                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 24 of 26 Page ID
                                                                         #:154



                                  1    Entities allegedly obtained monies from Plaintiff and the other class members.
                                  2
                                       However, Plaintiff failed to identify or join the SL Entities in this Action, rending
                                  3

                                  4
                                       the Complaint deficient and subject to challenge under Rules 12(b)(7) and 19.

                                  5    D.    THE COURT SHOULD STRIKE THE FIRST CAUSE OF ACTION AND THEN
                                  6
                                             DISMISS THE SECOND CAUSE OF ACTION FOR WANT OF FEDERAL
                                             JURISDICTION
                                  7

                                  8
                                             This Court has authorized class action defendants to bring a Rule 12(f) motion

                                  9    to strike class allegations and will grant the motion “if it is clear from the complaint
                                  10
                                       that the class claims cannot be maintained.” Giles v. Cmty. Educ. Ctrs., Inc., Case
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                       No. 16-4863-DMG (KSx), 2016 U.S. Dist. LEXIS 193359, at *4 (C.D. Cal. Aug. 8,

                                  13   2016); Murphy v. DirecTV, Inc., Case No. 2:07-cv-06465-JHN-VBKx, 2011 U.S.
                                  14
                                       Dist. LEXIS 87627, at *4-5 (C.D. Cal. Feb. 11, 2011) (denying motion to strike class
                                  15

                                  16
                                       allegations because it was not clear from the complaint that the class claims could

                                  17   not be maintained). Contrariwise, the United States Supreme Court has held that
                                  18
                                       “[s]ometimes the issues are plain enough from the pleadings to determine whether
                                  19

                                  20   the interests of the absent parties are fairly encompassed within the named plaintiff’s

                                  21   claim . . .” Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 160 (1982) (reversing a
                                  22
                                       class certification order).
                                  23

                                  24         Further, “[w]here the complaint demonstrates that a class action cannot be
                                  25   maintained on the facts alleged, a defendant may move to strike class allegations
                                  26
                                       prior to discovery.” Sanders v. Apple Inc., 672 F. Supp. 2d 978, 990 (N.D. Cal.
                                  27

                                  28
                                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS, OR, IN
                                                  THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                           19
                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 25 of 26 Page ID
                                                                         #:155



                                  1    2009). To be sure, “[b]efore a motion to strike is granted, the court must be
                                  2
                                       convinced that any questions of law are clear and not in dispute, and that under no
                                  3

                                  4
                                       set of circumstances could the claim or defense succeed.” Id.

                                  5           For all the reasons set forth in greater detail in Sections III.A, B, & C, supra,
                                  6
                                       the First Cause of Acton cannot be maintained. Accordingly, it should be stricken in
                                  7

                                  8
                                       its entirety. Rule 12(f).

                                  9           Finally, once the court strikes the First Cause of Action (class action) the court
                                  10
                                       will no longer have subject matter jurisdiction over this Action, requiring dismissal
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                       of the Second Cause of Action alleged under California law. See Rule 12(b)(1) and

                                  13   28 U.S.C. § 1367.
                                  14
                                       IV.    CONCLUSION
                                  15

                                  16
                                              Based on the foregoing arguments and authorities, Mr. Nesheiwat respectfully

                                  17   requests the Court to issue an order dismissing the complaint, or, in the alternative,
                                  18
                                       to striking the first cause of action in the complaint and then dismissing the state
                                  19

                                  20   action pursuant to 28 U.S.C. § 1367.

                                  21   Dated: October 5, 2020.           LEPISCOPO & ASSOCIATES LAW FIRM
                                  22
                                                                         By: /s/ Peter D. Lepiscopo____________________
                                  23                                           PETER D. LEPISCOPO
                                  24                                             Counsel of Record
                                  25                                            Attorneys for         Defendant,      JAWAD
                                  26                                            NESHEIWAT
                                  27

                                  28
                                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS, OR, IN
                                                  THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                           20
                                       Case 2:20-cv-06587-JVS-ADS Document 38-1 Filed 10/05/20 Page 26 of 26 Page ID
                                                                         #:156



                                  1                              CERTIFICATE OF SERVICE
                                  2
                                             I hereby certify that a true and correct copy of the foregoing document has
                                  3

                                  4
                                       been served on the Court and all counsel of record via the Court’s electronic filing

                                  5    system on October 5, 2020.
                                  6
                                       Dated: October 5, 2020.                      Respectfully submitted,
                                  7

                                  8
                                                                                    /s/ Peter D. Lepiscopo  .
                                  9                                                 PETER D. LEPISCOPO
                                  10
                                                                                      Counsel of Record
                                                                                    Attorneys for Defendant, JAWAD
                                  11                                                NESHEIWAT
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS, OR, IN
                                                  THE ALTERNATIVE, TO STRIKE THE FIRST CAUSE OF ACTION
                                                                           21
